United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-4218
                                    ___________

Curtis Bledsoe,                        *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Hartford Life and Accident Insurance   *
Company,                               *      [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                           Submitted: November 26, 1999
                               Filed: December 6, 1999
                                   ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Curtis Bledsoe appeals from the District Court’s1 order granting summary
judgment to Hartford Life and Accident Insurance Company in this Employee
Retirement Income Security Act of 1974 (ERISA) action. After careful review of the
record and the parties’ submissions, we conclude that the District Court correctly
determined that Bledsoe’s suit is barred because he failed to exhaust his administrative
remedies. See Kinkead v. Southwestern Bell Corp. Sickness & Accident Disability

      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.
Benefit Plan, 111 F.3d 67, 68 (8th Cir. 1997) (“[B]enefit claimants must exhaust the
review procedures mandated by [ERISA] before bringing claims for wrongful denial
to court.”).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-